Citation Nr: 1625873	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Eligibility for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had had certified active service from January 30, 2007, to June 13, 2007.  The Veteran had additional duty with the Georgia Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Atlanta, Georgia, Regional Office's Education Center (RO) which denied the Appellant's eligibility for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that he is eligible for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits as he has sufficient service with the Georgia Army National Guard.  He requests that VA obtain and review his service personnel records in order to establish his qualifying service.  

Initially, the Board observes that the May 2014 statement of the case issued to the Veteran states that the RO "issued denial letter for benefits under Chapter 33, Post-9/11 GI Bill" on March 18, 2014.  The cited denial letter has not been associated with the Veteran's education file.  

The Veteran's service personnel documentation has not been requested for incorporation into record.  The Veteran's periods of active service and active duty with the Georgia Army National Guard, if any, have not been verified.  VA should obtain all relevant military records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that (1) the Veteran's service personnel records be forwarded for incorporation into the record and (2) it verify the Veteran's complete periods of active service and active duty with the Georgia Army National Guard.  

2.  Associate the March 18, 2014, denial letter "for benefits under Chapter 33, Post-9/11 GI Bill" with the Veteran's education folder.  

3.  Then readjudicate the issue of the Veteran's eligibility for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

